DETAILED ACTION
This office action is responsive to communications filed on July 13, 2022.  Claims 1, 8, 13, 19 and 20 have been amended.  Claims 6, 7, 17 and 18 have been canceled.  Claims 1-5, 8-16, 19 and 20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
In view of the amendments to Claim 20, the previous rejection under this heading is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0037630) in view of Nigam et al. (US 2015/0045035) and Palat et al. (EP 2317686 A1).

Regarding Claim 1, Zhang teaches a radio link recovery method, wherein the method is applied to a terminal and comprises:
when radio link failure (RLF) is detected on a plurality of specified cells, initiating a radio link recovery procedure (“that the first core serving cell is unavailable includes the following cases: a radio link failure (RLF) occurs in the first core serving cell” – See [0018]-[0019]; “The serving cell set includes at least two core serving cells (CCell) configured to independently serve the UE to transmit data. These core serving cells may belong to one eNB, or may belong to different eNBs. For example, both a CCell 1 and a CCell 2 belong to an eNB1, and a CCell 3 belongs to an eNB2. Optionally, the serving cell set may further include some non-core serving cells (Non-CCell), namely, cells that cannot serve the UE independently and cannot serve the UE to transmit data without assistance of a CCell, for example, a non-CCell 4 and a non-CCell 5 shown in the figure” – See [0146]; “201. UE detects that a core serving cell in a serving cell set is unavailable, determines whether all CCells are unavailable, and performs 202 to 204 if an available CCell exists, or perform step 205 if all the CCells are unavailable” – See [0164]; “205. The UE initiates a radio resource control RRC connection re-establishment process” – See [0172]; See also Fig. 2; When a plurality of CCells (specified cells) are unavailable due to RLF, the UE performs an RRC connection re-establishment process (recovery procedure)), and/or
when RLF is detected on a specified cell, performing RLF reporting for the specified cell (“202. The UE sends a core serving cell unavailability message to an access network device. The core serving cell unavailability message is used to indicate that a first core serving cell is unavailable” – See [0166]-[0167]; When RLF is detected on a single CCell (specified cell), the UE reports the failure to an access network device),
wherein the performing RLF reporting for the specified cell when RLF is detected on a specified cell comprises: if each serving base station has one specified cell, when RLF is detected on a specified cell, reporting to a network side that a serving base station corresponding to the specified cell has encountered RLF; or if each serving base station has a plurality of specified cells, when RLF is detected on a first specified cell and a serving base station corresponding to the first specified cell still has a second specified cell that has not encountered RLF, reporting to a network side that the first specified cell has encountered RLF; or when the terminal works in the dual-connectivity mode or the multi-connectivity mode, if each serving base station has a plurality of specified cells, when RLF is detected on a plurality of specified cells of a secondary base station, reporting to a network side that the secondary base station has encountered RLF; or when the terminal works in the dual-connectivity mode or the multi-connectivity mode, if each serving base station has a plurality of specified cells, when RLF is detected on a plurality of specified cells of a first serving base station and there is still a second serving base station having a specified cell that has not encountered RLF, reporting to a network side that the first serving base station has encountered RLF; or when RLF is detected on a specified cell, reporting, in one or more other cells different from the specified cell, to the network side that the specified cell or a serving base station of the specified cell has encountered RLF (“that the first core serving cell is unavailable includes the following cases: a radio link failure (RLF) occurs in the first core serving cell” – See [0018]-[0019]; “The serving cell set includes at least two core serving cells (CCell) configured to independently serve the UE to transmit data. These core serving cells may belong to one eNB, or may belong to different eNBs. For example, both a CCell 1 and a CCell 2 belong to an eNB1, and a CCell 3 belongs to an eNB2. Optionally, the serving cell set may further include some non-core serving cells (Non-CCell), namely, cells that cannot serve the UE independently and cannot serve the UE to transmit data without assistance of a CCell, for example, a non-CCell 4 and a non-CCell 5 shown in the figure” – See [0146]; “201. UE detects that a core serving cell in a serving cell set is unavailable, determines whether all CCells are unavailable, and performs 202 to 204 if an available CCell exists, or perform step 205 if all the CCells are unavailable” – See [0164]; “202. The UE sends a core serving cell unavailability message to an access network device. The core serving cell unavailability message is used to indicate that a first core serving cell is unavailable” – See [0166]-[0167]; In the case where there are two CCells which belong to different base stations, when one of the CCells has RLF (i.e., RLF detected on a specific cell when each serving base station has one specified cell), the UE reports the failure to an access network device in step 202).
Zhang does not explicitly teach performing radio link monitoring (RLM).
However, Nigam teaches performing radio link monitoring (RLM) (“Referring to FIG. 1, in order to detect the RLF, the UE may perform a process known as Radio Link Monitoring (RLM)” – See [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to perform radio link monitoring (RLM).  Motivation for doing so would be to enable the UE to detect RLFs through the use of various timers and thresholds (See Nigam, [0007]).
Zhang does not explicitly teach wherein the terminal reports, to the network side by using a configured scheduling request SR resource, that a specified cell or a serving base station has encountered RLF; or the terminal reports, to the network side by using a configured random access channel RACH resource, that a specified cell or a serving base station has encountered RLF; wherein the terminal is configured with a mapping relationship between RACH resources and specified cells, one specified cell corresponds to one or more RACH resources, and the terminal reports, by using one or more of RACH resources corresponding to a specified cell, that the specified cell has encountered RLF.
However, Palat teaches that the terminal reports, to the network side by using a configured scheduling request SR resource, that a specified cell or a serving base station has encountered RLF (“In the embodiment shown in Figure 6, the user equipment 50 includes in the scheduling request sent to base station 20 an indication of which downlink component carriers are in (or not in) radio link failure” – See [0102]; An indication of radio link failure is transmitted in a scheduling request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the terminal reports, to the network side by using a configured scheduling request SR resource, that a specified cell or a serving base station has encountered RLF.  Motivation for doing so would be to enable a base station to infer that a downlink carrier is in RLF when a scheduling request is not received on the corresponding uplink carrier (See Palat, [0102]).

Regarding Claim 2, Zhang in view of Nigam and Palat teaches the method of Claim 1.  Nigam further teaches when the terminal works in a dual-connectivity mode or a multi-connectivity mode, performing RLM on a specified cell of each serving base station; or when the terminal works in a single-connectivity mode, performing RLM on a plurality of specified cells of a serving base station (“the UE 1810 performs the RLM in one or more cells of the MeNB 1820 and the SeNB 1830” – See [0075]; In a dual/multi-connectivity mode where the UE is connected to a plurality of base stations, the UE performs RLM on specified cells of each of the base stations).

Regarding Claim 3, Zhang in view of Nigam and Palat teaches the method of Claim 2.  Nigam further teaches that the performing RLM on a specified cell of each serving base station comprises: performing RLM on one specified cell of each serving base station; or performing RLM on a plurality of specified cells of each serving base station (“the UE 1810 performs the RLM in one or more cells of the MeNB 1820 and the SeNB 1830” – See [0075]; The UE may perform RLM on cell of each of the serving base stations or a plurality of cells of each serving base station).

Regarding Claim 4, Zhang in view of Nigam and Palat teaches the method of Claim 2.  Zhang further teaches that the when RLF is detected on a plurality of specified cells, initiating a radio link recovery procedure comprises: when RLF is detected on specified cells of a plurality of serving base stations, initiating the radio link recovery procedure; or when RLF is detected on a plurality of specified cells of a master base station, initiating the radio link recovery procedure, wherein the master base station is a master base station in the dual-connectivity mode or the multi-connectivity mode, or the master base station is a serving base station in the single-connectivity mode (“that the first core serving cell is unavailable includes the following cases: a radio link failure (RLF) occurs in the first core serving cell” – See [0018]-[0019]; “The serving cell set includes at least two core serving cells (CCell) configured to independently serve the UE to transmit data. These core serving cells may belong to one eNB, or may belong to different eNBs. For example, both a CCell 1 and a CCell 2 belong to an eNB1, and a CCell 3 belongs to an eNB2. Optionally, the serving cell set may further include some non-core serving cells (Non-CCell), namely, cells that cannot serve the UE independently and cannot serve the UE to transmit data without assistance of a CCell, for example, a non-CCell 4 and a non-CCell 5 shown in the figure” – See [0146]; “201. UE detects that a core serving cell in a serving cell set is unavailable, determines whether all CCells are unavailable, and performs 202 to 204 if an available CCell exists, or perform step 205 if all the CCells are unavailable” – See [0164]; “205. The UE initiates a radio resource control RRC connection re-establishment process” – See [0172]; As shown above, each of the CCells may be on different base stations.  Thus, when RLF of the plurality of CCells of a plurality of base stations is detected in step 201, the recovery procedure is performed in step 205).

Regarding Claim 5, Zhang in view of Nigam and Palat teaches the method of Claim 4.  Zhang further teaches that the terminal works in the dual-connectivity mode or the multi-connectivity mode (As shown in Fig. 2, the UE works in a dual/multi-connectivity mode with a plurality of base stations), and
the when RLF is detected on specified cells of a plurality of serving base stations, initiating the radio link recovery procedure comprises: if each serving base station has one specified cell, when RLF is detected on a plurality of specified cells, initiating the radio link recovery procedure; or if each serving base station has a plurality of specified cells, when RLF is detected on the plurality of specified cells of each serving base station, initiating the radio link recovery procedure (“that the first core serving cell is unavailable includes the following cases: a radio link failure (RLF) occurs in the first core serving cell” – See [0018]-[0019]; “The serving cell set includes at least two core serving cells (CCell) configured to independently serve the UE to transmit data. These core serving cells may belong to one eNB, or may belong to different eNBs. For example, both a CCell 1 and a CCell 2 belong to an eNB1, and a CCell 3 belongs to an eNB2. Optionally, the serving cell set may further include some non-core serving cells (Non-CCell), namely, cells that cannot serve the UE independently and cannot serve the UE to transmit data without assistance of a CCell, for example, a non-CCell 4 and a non-CCell 5 shown in the figure” – See [0146]; “201. UE detects that a core serving cell in a serving cell set is unavailable, determines whether all CCells are unavailable, and performs 202 to 204 if an available CCell exists, or perform step 205 if all the CCells are unavailable” – See [0164]; “205. The UE initiates a radio resource control RRC connection re-establishment process” – See [0172]; In the case where there are two CCells which belong to different base stations, when all of the CCells have RLF (i.e., RLF detected on a plurality of cells when each serving base station has one specified cell), the UE performs the recovery procedure in step 205).

Regarding Claim 10, Zhang in view of Nigam and Palat teaches the method of Claim 1.  Nigam further teaches that the when RLF is detected on a plurality of specified cells, initiating a radio link recovery procedure comprises: when RLF is detected on a plurality of specified cells, starting a timer; during running of the timer, performing a cell selection process; and if a cell meeting a specific condition is selected, performing a radio resource control RRC connection reestablishment process for the cell (“in step 551, the RLF for a first link is generated” – See [0101]; “the UE 510 transmits an RLF message to the MeNB 520. At this time, the RLF message may be transmitted to the MeNB 520 through a second link having a good connection state. In order to perform the handover or prepare switching to the single connectivity, it is required to retain the L2/L3 context for the first link for a preset time period and a new timer, such as a context retention timer, is needed to retain the L2/L3 context” – See [0102]; “in some embodiments of the present invention, the UE 510 may transmit a legacy message RRC connection re-establishment message” – See [0104]; “the MeNB 520 prepares a target eNB 540 suitable for the handover by the UE 510 based on the measurement report” – See [0107]; “When the MeNB 520 prepares the target cell 540 suitable for the handover of step 555, in step 557, the MeNB 520 instructs the UE 510 to hand over to the prepared target cell 540, in step 558” – See [0111]; When RLF is detected, a context retention timer is started and, while the timer is running, a cell selection process to determine a suitable target cell is determined.  When a suitable target cell is determined based on measurement reports (a cell meeting a specific condition is selected) RRC connection reestablishment is performed with the target cell).

Claims 13 and 20 are rejected based on reasoning similar to Claim 1.
Claim 14 is rejected based on reasoning similar to Claim 2.
Claim 15 is rejected based on reasoning similar to Claims 3 and 4.
Claim 16 is rejected based on reasoning similar to Claim 5.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0037630) in view of Nigam et al. (US 2015/0045035) and Palat et al. (EP 2317686 A1) and further in view of Shih (US 2018/0359766).

Regarding Claim 8, Zhang in view of Nigam and Palat teaches the method of Claim 1.  Palat further teaches that the terminal reports, by using one or more of SR resources, that the serving base station has encountered RLF (“In the embodiment shown in Figure 6, the user equipment 50 includes in the scheduling request sent to base station 20 an indication of which downlink component carriers are in (or not in) radio link failure” – See [0102]; An indication/report of radio link failure is transmitted in a scheduling request).
Zhang, Nigam and Palat do not explicitly teach that the terminal is configured with a mapping relationship between SR resources and specified cells, wherein one specified cell corresponds to one or more SR resources; and/or the terminal is configured with a mapping relationship between SR resources or RACH resources and serving base stations, wherein one serving base station corresponds to one or more SR resources, or one serving base station corresponds to one or more RACH resources.
However, Shih teaches that the terminal is configured with a mapping relationship between SR resources or RACH resources and serving base stations, wherein one serving base station corresponds to one or more SR resources, or one serving base station corresponds to one or more RACH resources (“In NR, multiple SR resources (configurations) can be configured to the UE (for the same serving cell), and which SR configuration is used depends on the LCH that triggers the SR” – See [0101]; The UE is configured with a mapping of a plurality of SR resources corresponding to a serving cell/base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the terminal is configured with a mapping relationship between SR resources or RACH resources and serving base stations, wherein one serving base station corresponds to one or more SR resources, or one serving base station corresponds to one or more RACH resources.  Motivation for doing so would be to enable the base station to differentiate service types for the scheduling requests.  Accordingly, the base station can schedule appropriate resources for the service type (See Shih, [0101]).

Claim 19 is rejected based on reasoning similar to Claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0037630) in view of Nigam et al. (US 2015/0045035) and Palat et al. (EP 2317686 A1) and further in view of Dinan (US 2021/0185713).

Regarding Claim 9, Zhang in view of Nigam and Palat teaches the method of Claim 1.  Zhang, Nigam and Palat do not explicitly teach that the plurality of specified cells comprise a specified cell corresponding to physical uplink control channels PUCCHs of a plurality of cells, and the terminal reports channel quality indicator CQI information of the specified cell by using at least one of the PUCCHs of the plurality of cells corresponding to the specified cell.
However, Dinan teaches that the plurality of specified cells comprise a specified cell corresponding to physical uplink control channels PUCCHs of a plurality of cells, and the terminal reports channel quality indicator CQI information of the specified cell by using at least one of the PUCCHs of the plurality of cells corresponding to the specified cell (“In an example configuration, one SCell may belong to one PUCCH group. SCells with a configured PUCCH transmitted to a base station may be called a PUCCH SCell” – See [0121]; “By enabling a PUCCH in an SCell, it may be possible to distribute the overall CSI reports for a given UE between a PCell and a selected number of SCells (e.g. PUCCH SCells) … Periodic CSI for a serving cell may be mapped on a PUCCH (on the PCell or on a PUCCH-SCell)” – See [0129]; A specified cell corresponds to a group of cells with a PUCCH, wherein the UE reports CSI/CQI information of a serving cell on a PUCCH SCell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the plurality of specified cells comprise a specified cell corresponding to physical uplink control channels PUCCHs of a plurality of cells, and the terminal reports channel quality indicator CQI information of the specified cell by using at least one of the PUCCHs of the plurality of cells corresponding to the specified cell.  Motivation for doing so would be to limit PUCCH resource consumption by a given UE on a certain cell by distributing the CQI reports among different SCells (See Dinan, [0129]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0037630) in view of Nigam et al. (US 2015/0045035) and Palat et al. (EP 2317686 A1) and further in view of Jeon et al. (US 2019/0253986).

Regarding Claim 11, Zhang in view of Nigam and Palat teaches the method of Claim 1.  Zhang, Nigam and Palat do not explicitly teach that after the performing RLM, the method further comprises: when a specified cell encounters beam failure, reporting, by using a RACH resource of another specified cell, a notification message indicating that the specified cell has encountered beam failure; and if a quantity of reporting times of reporting the notification message indicating that the specified cell has encountered beam failure reaches a preset maximum quantity of times and the reporting is still not successful, initiating a radio link recovery procedure.
However, Jeon teaches when a specified cell encounters beam failure, reporting, by using a RACH resource of another specified cell, a notification message indicating that the specified cell has encountered beam failure; and if a quantity of reporting times of reporting the notification message indicating that the specified cell has encountered beam failure reaches a preset maximum quantity of times and the reporting is still not successful, initiating a radio link recovery procedure (“The wireless device may select a BFR-PRACH resource for transmitting a BFRQ signal, for example, if the wireless device is configured with the BFR-PRACH resource, a BFR-PUCCH resource, and/or a CF-PRACH resource” – See [0344]; “it may be beneficial if the wireless device informs a base station of a BFRQ signal and/or an indicator of a beam failure via one or more neighbor cells (e.g., a PCell, a PSCell, and/or an SCell) of the cell associated with the beam failure” – See [0567]; “At step 1908, the wireless device may declare (and/or indicate) a BFR procedure failure, for example, if the first timer expires and/or the wireless device does not receive the DCI … The wireless device may receive, from the base station, one or more configuration parameters comprising the configured number, for example, the maximum number of BFRQ transmission” – See [0348]; “A second phase 1620 may start if the wireless device detects an RLF (e.g., if a radio problem is not recovered before an expiry of the first timer in the first phase 1610) and/or a handover failure. A second timer may start based on starting the second phase 1620. A wireless device may stay in an RRC CONNECTED mode, for example, if the second timer is running. A wireless device in the second phase 1620 may select a cell. A wireless device may initiate, for example, based on selecting that cell, an RRC connection re-establishment procedure” – See [0328]; The UE reports via a PRACH resource of a neighboring cell (another specified cell), a beam failure.  If a maximum number of number of transmissions is reached without receiving a response, then beam failure occurs and the UE performs link recovery via RRC connection re-establishment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that after the performing RLM, the method further comprises: when a specified cell encounters beam failure, reporting, by using a RACH resource of another specified cell, a notification message indicating that the specified cell has encountered beam failure; and if a quantity of reporting times of reporting the notification message indicating that the specified cell has encountered beam failure reaches a preset maximum quantity of times and the reporting is still not successful, initiating a radio link recovery procedure in order to increase the possibility that a base station will detect a problem on the cell (See Jeon, [0567]).

Regarding Claim 12, Zhang in view of Nigam, Palat and Jeon teaches the method of Claim 11.  Jeon further teaches that a plurality of specified cells are configured with RACH resources, and the another specified cell is a specified cell selected by the terminal from the plurality of specified cells that are configured with RACH resources (“The wireless device may select a BFR-PRACH resource for transmitting a BFRQ signal, for example, if the wireless device is configured with the BFR-PRACH resource, a BFR-PUCCH resource, and/or a CF-PRACH resource” – See [0344]; “it may be beneficial if the wireless device informs a base station of a BFRQ signal and/or an indicator of a beam failure via one or more neighbor cells (e.g., a PCell, a PSCell, and/or an SCell) of the cell associated with the beam failure” – See [0567]; The notification message is transmitted via RACH resources of a selected neighbor cell (another specified cell configured with RACH resources)).

Response to Arguments
On page 12 of the remarks, Applicant argues in substance that Liu does not teach “the terminal reports, to the network side by using a configured random access channel RACH resource, that a specified cell or a serving base station has encountered RLF; wherein the terminal is configured with a mapping relationship between RACH resources and specified cells, one specified cell corresponds to one or more RACH resources, and the terminal reports, by using one or more of RACH resources corresponding to a specified cell, that the specified cell has encountered RLF,” as recited in claims 1, 13 and 20.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Palat reference.
Furthermore, the Examiner notes that the entirety of “when RLF is detected on a specified cell, performing RLF reporting for the specified cell; wherein the performing RLF reporting for the specified cell when RLF is detected on a specified cell comprises: if each serving base station has one specified cell, when RLF is detected on a specified cell, reporting to a network side that a serving base station corresponding to the specified cell has encountered RLF; or if each serving base station has a plurality of specified cells, when RLF is detected on a first specified cell and a serving base station corresponding to the first specified cell still has a second specified cell that has not encountered RLF, reporting to a network side that the first specified cell has encountered RLF; or when the terminal works in the dual-connectivity mode or the multi-connectivity mode, if each serving base station has a plurality of specified cells, when RLF is detected on a plurality of specified cells of a secondary base station, reporting to a network side that the secondary base station has encountered RLF; or when the terminal works in the dual-connectivity mode or the multi-connectivity mode, if each serving base station has a plurality of specified cells, when RLF is detected on a plurality of specified cells of a first serving base station and there is still a second serving base station having a specified cell that has not encountered RLF, reporting to a network side that the first serving base station has encountered RLF; or when RLF is detected on a specified cell, reporting, in one or more other cells different from the specified cell, to the network side that the specified cell or a serving base station of the specified cell has encountered RLF; wherein the terminal reports, to the network side by using a configured scheduling request SR resource, that a specified cell or a serving base station has encountered RLF; or the terminal reports, to the network side by using a configured random access channel RACH resource, that a specified cell or a serving base station has encountered RLF; wherein the terminal is configured with a mapping relationship between RACH resources and specified cells, one specified cell corresponds to one or more RACH resources, and the terminal reports, by using one or more of RACH resources corresponding to a specified cell, that the specified cell has encountered RLF” need not even be taught in the prior art in order to make a valid rejection on claims 1, 13 and 20.
This is due to the fact that the claims recite, in alternative form, “when radio link failure (RLF) is detected on a plurality of specified cells, initiating a radio link recovery procedure, and/or when RLF is detected on a specified cell, performing RLF reporting for the specified cell”.  Thus, the limitation “when RLF is detected on a specified cell, performing RLF reporting for the specified cell” along with all of the limitations that follow the clause “wherein the performing RLF reporting for the specified cell when RLF is detected on a specified cell comprises: … ” are recited as an alternative to “when radio link failure (RLF) is detected on a plurality of specified cells, initiating a radio link recovery procedure.”  Even if a prior art reference only taught “when radio link failure (RLF) is detected on a plurality of specified cells, initiating a radio link recovery procedure”, the rejection would still be valid because of the other limitations being recited in alternative form.  In spite of this, Examiner has still cited art teaching both “when radio link failure (RLF) is detected on a plurality of specified cells, initiating a radio link recovery procedure” and “when RLF is detected on a specified cell, performing RLF reporting for the specified cell” for the sake of completeness and to promote compact prosecution.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478